DETAILED ACTION
	1.	This action is in response to the amendment filed on 8/30/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/22 has been entered.
 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 10 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no disclosure in the specification as originally filed to indicate possession of the following:
In claims 10 and 21 the limitation recites “said firing system and said closure system are operable independently of one another”; and 
“a wireless communication interface configured to facilitate communication of the real-time speed of said motor from the processor to a peripheral device”.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10 and 21 recites the limitation “said firing system and said closure system are operable independently of one another”. It is unclear to how these two systems are operable independently of one another. 
In claim 10 and 21 recit4es the limitation “a wireless communication interface configured to facilitate communication of the real-time speed of said motor from the processor to a peripheral device”. It is unclear to how “a wireless communication interface configured to facilitate communication of the real-time speed of said motor from the processor to a peripheral device”. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zemlok et al. (US 20130214025).
Regarding claim 21: Zemlok et al. disclose a surgical instrument (i.e. figures 1-14: 10), comprising: 
 	a motor (i.e. 200); 
 	an end effector (i.e. 160) configured to transition between an open configuration and a closed configuration (i.e. function of the effector 160), wherein said end effector (i.e. 160) is configured to receive a staple cartridge (i.e. 164) therein; 
 	wherein the staple cartridge (i.e. 164) comprising staple (i.e. staple of the staple cartridge) removable stored therein;
 	a closure system (i.e. 114c) configured to transition the end effector (i.e. 160) from said open configuration toward said closed configuration (i.e. clamping open and close function) (i.e. ¶ 58); 
 	a firing system (i.e. 220) configured to eject the staples (i.e. staple of the staple cartridge 164) from the staple cartridge (i.e. 164) during a staple firing stroke (i.e. by 220) in response to said motor (i.e. 200), wherein said firing system (i.e. 220) and said closure system (i.e. 114c) are operable independently of one another (i.e.  ¶ 58); 
 	a processor (i.e. 500) configured to monitor a real-time speed of said motor (i.e. sensor 430 monitor the change in current over time (di/dt) to determine the speed of the motor 200, the change in current over time (di/dt) provide a real-time speed of the motor, see ¶ 121-123). 
 	a wireless communication (i.e. wireless transceiver, 442, 444) interface configured to facilitate communication of the real-time speed of said motor (i.e. data from the sensor 430 that sense the motor in real time provided to the microcontroller 500) from the processor (i.e. 500) to a peripheral device (i.e. the external device that is communicate with the data storage module 502 of the microcontroller 500, see ¶ 133-134, and 160-161), wherein the wireless communication interface comprises a bluetooth interface (i.e. Bluetooth, see ¶ 134 and 161) (i.e. ¶ 160 stated that “The data storage module 502 records the data from the sensors coupled to the microcontroller 500. In addition, the data storage module 502 records the identifying code of the loading unit 169, the status of the end effector 100, number of stapling cycles during the procedure, etc. The data storage module 502 is also configured to connect to an external device such as a personal computer, a PDA, a smartphone, a storage device (e.g., Secure Digital.RTM. card, Compact Flash.RTM. card, MemoryStick.RTM., etc. through a wireless or wired data port 503. This allows the data storage module 502 to transmit performance data to the external device for subsequent analysis and/or storage. Accordingly, the peripheral device is an external device that wirelessly communication via bluetooth interface with regards to the various identifying code and the load unit 169 status stored in the data storage module 502 of the microcontroller 500. Furthermore, ¶ 151 discloses that “detection of abnormal loads indicates a problem with the instrument 10 and/or clamped tissue with is communicated with the user”. This mean, the data communicate wirelessly to an external device (such as a personal computer or a smart phone) operates by the user).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	11.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zemlok et al. (US 20130214025) in view of Pai (US 7202653).
 	Regarding claim 10: Zemlok et al. disclose a surgical instrument (i.e. figures 1-14: 10), comprising: 
 	a motor (i.e. 200); 
 	an end effector (i.e. 160) configured to transition between an open configuration and a closed configuration (i.e. function of the effector 160), wherein said end effector (i.e. 160) is configured to receive a staple cartridge (i.e. 164) therein; 
 	a closure system (i.e. 114c) configured to transition the end effector (i.e. 160) from said open configuration toward said closed configuration (i.e. clamping open and close function) (i.e. ¶ 58); 
 	a firing system (i.e. 220) configured to perform a staple firing stroke (i.e. function of 220), wherein said firing system (i.e. 220) and said closure system (i.e. 114c) are operable independently of one another (i.e.  ¶ 58); 
 	a processor (i.e. 500) configured to monitor parameters of the surgical instrument (i.e. 10), wherein the monitored parameters comprises a real-time speed of said motor (i.e. sensor 430 monitor the change in current over time (di/dt) to determine the speed of the motor, the change in current over time (di/dt) provide a real-time speed of the motor, see ¶ 121-123).
 	a control circuit (i.e. control circuit for device 10), comprising:
 	a power assembly (i.e. 400) configured to provide a source voltage (i.e. from 400); 
 	a wireless communication (i.e. wireless transceiver, 442, 444) interface configured to facilitate communication of the real-time speed of said motor (i.e. data from the sensor 430 that sense the motor in real time provided to the microcontroller 500) from the processor (i.e. 500) to a peripheral device (i.e. the external device that is communicate with the data storage module 502 of the microcontroller 500, see ¶ 133-134 and 160-161), wherein the wireless communication interface comprises a bluetooth interface (i.e. Bluetooth, see ¶ 134 and 161) (i.e. ¶ 160 stated that “The data storage module 502 records the data from the sensors coupled to the microcontroller 500. In addition, the data storage module 502 records the identifying code of the loading unit 169, the status of the end effector 100, number of stapling cycles during the procedure, etc. The data storage module 502 is also configured to connect to an external device such as a personal computer, a PDA, a smartphone, a storage device (e.g., Secure Digital.RTM. card, Compact Flash.RTM. card, MemoryStick.RTM., etc. through a wireless or wired data port 503. This allows the data storage module 502 to transmit performance data to the external device for subsequent analysis and/or storage. Accordingly, the peripheral device is an external device that wirelessly communication via bluetooth interface with regards to the various identifying code and the load unit 169 status stored in the data storage module 502 of the microcontroller 500. Furthermore, ¶ 151 discloses that “detection of abnormal loads indicates a problem with the instrument 10 and/or clamped tissue with is communicated with the user”. This mean, the data communicate wirelessly to an external device (such as a personal computer or a smart phone) operates by the user),
 	but does not specifically disclose a voltage boost convertor coupled to the power assembly, the voltage boost convertor configured to provide a set voltage greater than the source voltage; and a voltage regulator coupled to the voltage boost convertor, wherein the voltage regulator is configured to provide an operation voltage, wherein the first operational voltage is less than the set voltage.
 	Pai discloses a surgical instrument control circuit, comprising (i.e. figure 2): 
 	a voltage boost convertor (i.e. 32) coupled to the power assembly (i.e. battery), the voltage boost convertor (i.e. 32) configured to provide a set voltage (i.e. Vout1) greater than the source voltage (i.e. Vbat); and 
 	a voltage regulator (i.e. 34) coupled (i.e. electrically coupled) to the voltage boost convertor (i.e. 32), wherein the voltage regulator (i.e. 34) is configured to provide an operation voltage (i.e. Vout2), wherein the first operational voltage (i.e. Vout2) is less than the set voltage (i.e. Vout1). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Zemlok et al.’s invention with the circuit as disclose by Pai to provide a high efficiency power converter.
	
Response to Arguments
12.	Applicant's arguments filed 8/30/22 have been fully considered but they are not persuasive. 
Applicant argues that “The Advisory Action maintained the 35 U.S.C. §112(a) & §112(b) rejections with regard to the Claim 10. Specifically, the Examiner alleges that “the firing system and the closure system are operable independently of one another’ is not disclose in the Subject Application. The Applicant respectfully disagrees. Specifically, Para. [0032] of the Subject Application states, in part, “For example, the handle assembly 2002 can operably support a first or closure drive system, which may be employed to apply closing and opening motions to the shaft assembly 2004 while operably attached or coupled to the handle assembly 2002. In at least one form, the handle assembly 2002 may operably support a firing drive system that can be confiqured to apply firing motions to corresponding portions of the interchangeable shaft assembly attached thereto.” (emphasis added). In other words, the Subject Application clearly discloses two different systems (i.e., a closure system and a firing system) that effectuate different motions (i.e., closing/opening motions and firing motions). As such, the Subject Application clearly discloses a firing system and a closure system that are operable independently of one another. Moreover, verbatim antecedent support for claim recitations is not required. Specifically, MPEP § 608.01(g) states that the detailed description “should provide clear support or antecedent basis for the claims” (emphasis added).”

It is true that Applicant’s paragraph [0032] discloses two different system and effectuate different motions, but that does not mean the two different system are operable independently of one another. The two different systems that effectuate different motions can be operates depends on each other. Since, Applicant’s [¶ 0032] fails to disclose the two different system operate independently of one another.    
Therefore, claim 10 recites the limitation “the firing system and the closure system are operable independently of one another” does not disclose in the specification as originally filed to indicate possession. The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
Furthermore, MPEP § 608.01(g) states that the detailed description “should provide clear support or antecedent basis for the claims” (emphasis added).”  
Accordingly, Applicant fails to provide clear support or antecedent basis for the claims. Since, the specification of the applicant does not provide clear support to how the two different system operate independently of one another. The rejection of Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained. 
Regarding to the rejection of claim 10, Applicant argues that “Zemlok discloses wireless transceivers comprising an identifier 442 of a loading unit 169 and an interrogator 444 of an instrument 10. Further, Para. [0134] of Zemlok ‘025 provides, in part, “The identifier 442 and the interrogator 444 are configured to communicate with each other using one or more of the following communication protocols such as Bluetooth®’. As such, Zemlok ‘025 discloses bluetooth communication between a handle 110 and a loading unit 169 - not a peripheral device.”

The Examiner disagrees, because Zemlok’s paragraphs [0160-0161] disclose an external device that is considered as a “peripheral device”. 
Furthermore, Applicant argues that “Amended Claim 10 recites a surgical instrument comprising a processor configured to monitor parameters of the surgical instrument, wherein the monitored parameters comprises a real-time speed of the motor. Claim 10 further recites the surgical instrument comprises a wireless communication interface configured to facilitate communication of the real-time speed of the motor from the processor to a peripheral device. Para. [0151] of Zemlok ‘025, reproduced below, discloses real-time communication of data to a user of the surgical instrument, presumably by using LEDs or an alarm. This is not the same thing as communicating real-time data to a peripheral device.”

 	The Examiner disagrees, because Zemlok disclsoes (i.e. figure 1-14, equivalent show in parentheses) a wireless communication (i.e. wireless transceiver, 442, 444) interface configured to facilitate communication of the real-time speed of said motor (i.e. data from the sensor 430 that sense the motor in real time provided to the microcontroller 500) from the processor (i.e. 500) to a peripheral device (i.e. the external device that is communicate with the data storage module 502 of the microcontroller 500, see ¶ 133-134 and 160-161), wherein the wireless communication interface comprises a bluetooth interface (i.e. Bluetooth, see ¶ 134 and 161) (i.e. ¶ 160 stated that “The data storage module 502 records the data from the sensors coupled to the microcontroller 500. In addition, the data storage module 502 records the identifying code of the loading unit 169, the status of the end effector 100, number of stapling cycles during the procedure, etc. The data storage module 502 is also configured to connect to an external device such as a personal computer, a PDA, a smartphone, a storage device (e.g., Secure Digital.RTM. card, Compact Flash.RTM. card, MemoryStick.RTM., etc. through a wireless or wired data port 503. This allows the data storage module 502 to transmit performance data to the external device for subsequent analysis and/or storage. Accordingly, the peripheral device is an external device that wirelessly communication via bluetooth interface with regards to the various identifying code and the load unit 169 status stored in the data storage module 502 of the microcontroller 500. Furthermore, ¶ 151 discloses that “detection of abnormal loads indicates a problem with the instrument 10 and/or clamped tissue with is communicated with the user”. This mean, the data communicate wirelessly to an external device (such as a personal computer or a smart phone) operates by the user).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice., 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/           Primary Examiner, Art Unit 2838